DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/146,962. an obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 20 of the present application are anticipated by claim 1 of copending Application No. 16/146,962.  Specifically, since claim 1 of copending Application No. 16/146,962 uses extra elements “an acquisition memory for acquiring the input signal” and “said second trigger unit being adapted as a zone trigger unit applying a zone trigger” that are not required in claims 1 and 20 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3.	Claims 1 and 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 10, respectively, of Patent No. US 10,643,657. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 20 are anticipated or fall entirely within the scope of claims 1 and 10, respectively, of Patent No. US 10,643,657.  
	
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worthington et al. (Pub. No. US 2002/0176342) (hereinafter Worthington).
	
As per claims 1 and 20, Worthington teaches an input, and a trigger unit (see paragraphs [0038]-[0044]), wherein the input is configured to receive an input signal, and wherein the trigger unit is configured to trigger according to a first trigger condition with respect to said input signal or according to at least one second trigger condition with respect to said input signal (see paragraphs [0040]-[0044] and [0060], “The signal processing system may further advantageously include a trigger detection circuit coupled to the analog-to -digital converter, the trigger detection circuit being operative to detect a particular time in relation to a time when the indicia data is present in the at least one information-carrying signal” (paragraph [0043]) “the plurality of analog signals including information therein that is indicative of investigational features on an optical disc assembly” (paragraph [0060])).
	As per claim 2, Worthington further teaches that the measurement device comprises or is a signal analyzer (see paragraphs [0040] and [0207]).
	As per claim 3, Worthington further teaches that the measurement device further comprises a digitizer, wherein the digitizer is configured to digitize the input signal, preferably received through the same input channel of the measurement device (see paragraph [0040]).
	
As per claim 4, Worthington further teaches that the measurement device further comprises an acquisition memory, wherein the acquisition memory is configured to store the digitized input signal (see paragraphs [0040] and [0046]).
	
As per claim 5, Worthington further teaches that the measurement device further comprises a detector, wherein the detector is configured to detect which of the first trigger condition and the at least one second trigger condition is met (see paragraph [0074], “the plurality of analog signals includes information therein that is indicative of investigational features on an optical disc assembly” and “the step of acquiring may include trigger mark signals indicative of a time period during which the investigational feature associated with the optical disc assembly is scanned by the photo detector circuit”).
	
As per claim 6, Worthington further teaches that the detector comprises or is a processor (see paragraph [0040]). 
As per claims 7-10, Worthington further teaches that the detector is further configured to output the respective detection result to a display (see paragraphs [0065] and [0077]).
As per claim 11, Worthington further teaches that the input signal comprises protocol data (see paragraph [0207], “the audio output of the optical disc drive 140 (i.e., the audio signal) may be utilized, modified, or augmented to produce a sound when the interrogation beam of the drive encounters an investigational feature or attribute. For example, a disc may be pre-recorded with digital silence yet a sound is produced when the read beam "reads" or detects an investigational feature. In this manner, different investigational features may produce discernibly different sounds or tones”.

As per claims 12-17, Worthington further teaches that the trigger unit is configured to set the first trigger condition to a protocol data pattern (see paragraphs [0207] and [0391], “the audio output of the optical disc drive 140 (i.e., the audio signal) may be utilized, modified, or augmented to produce a sound when the interrogation beam of the drive encounters an investigational feature or attribute. For example, a disc may be pre-recorded with digital silence yet a sound is produced when the read beam "reads" or detects an investigational feature. In this manner, different investigational features may produce discernibly different sounds or tones”.
As per claims 18 and 19, Worthington further teaches that the detector is further configured to output the respective detection result in the form of a trigger event notification (see paragraph [0077]).

	Claims 1-8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reich et al. (Pub. No. US 2016/0299181) (hereinafter Reich).
As per claims 1-4 and 20, Reich teaches an input, and a trigger unit, wherein the input is configured to receive an input signal, and wherein the trigger unit is configured to trigger according to a first trigger condition with respect to said input signal or according to at least one second trigger condition with respect to said input signal (see paragraphs [0007] and [0027]-[0035]).

As per claims 5 and 6, Reich further teaches that the measurement device further comprises a detector, wherein the detector is configured to detect which of the first trigger condition and the at least one second trigger condition is met (see paragraph [0039]-[0042]). 

As per claims 7 and 8, Worthington further teaches that the detector is further configured to output the respective detection result to a display (see paragraph [0007]).

Prior art
6.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Kelly et al. [‘183] disclose a trigger enable logic circuit 116 and a trigger logic circuit 118. The trigger enable logic circuit 116 may include components that determine, based on a signal from the comparators 112, whether a trigger enable event has occurred on one of the one or more analog signals. If the trigger enable event has occurred, then the trigger 
Corredoura [‘550] discloses generating a trigger if the input has been below a predetermined threshold for a required number of samples and then rises above another predetermined threshold. This can be achieved by buffering the incoming data words in memory 112 as required, and applying the stored values to additional comparators. Alternatively, rather than providing additional comparators, the results from the N comparators may be buffered for later comparison. In general, the memory 112 can provide sufficient buffering to allow triggering after a triggering event has occurred, so moderate trigger delay is not problematic. From the outputs of the comparators, a memory trigger 121 may be generated, if the predetermined trigger condition is met. For example, if the goal were to detect a rising edge of the analog input signal 113 that exceeded a predetermined threshold, the appropriate threshold values for the N comparators would be set and at each new clock the vector output from the comparator bank would be tested for the desired pattern. Of course, the memory 112 may be triggered on falling edge triggers as well. Once the threshold is met, the memory trigger 121 triggers the memory 

    Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        

.